Title: To George Washington from the Pennsylvania Supreme Executive Council, 4 December 1779
From: Pennsylvania Supreme Executive Council
To: Washington, George


        
          Sir
          In Council Dec. 4. 1779
        
        Having given you full Information in a former Letter of the State of the Cloathing designed for the Troops of Pennsylvania it will not be necessary to trouble your Excelly with any farther Information. At that Time it was not known that the Coats received from the Board of War were actually pack’d up & cased so as make the Return here difficult & inconvenient—but being desirous to obviate every Difficulty & answer your Wishes intirely on this Subject the Council have resolved that the Cloathing so deliverd to us should be deemed to belong to the United States & be under the Directi[o]n of the Clothier General as if no Delivery had been made to the Clothier of this State not doubting but such Directions will be given by the Commander in Chief as will best promote the publick Interests: Major Swaine the State Clothier has the Cloathing under his Care & a Copy of the Resolution which he will communicate to your Excell. & obey your Orders or those of the Clothier General in the Disposal of the 2000 Coats being the whole we recd from the Continental Store.
        We flatter ourselves this Mode of obviating any Discontents will be quite agreeable to your Excell. & beg you to believe we are on all Occasi[o]ns with the greatest Respect Your Excell. Obed. & very Hbble Ser.
        
          Signed on Behalf of the Council
        
      